Case 1:20-mc-00212-AJN Document 31-34 Filed 06/26/20 Page 1 of 2




              Exhibit 34
        Case 1:20-mc-00212-AJN Document 31-34 Filed 06/26/20 Page 2 of 2


                                        800 Third Avenue
                                    New York, New York 10022
                                       www.kobrekim.com
                                      Tel +1 212 488 1200

                                                                       May 28, 2020


 BY EMAIL

 Jeffrey A. Rosenthal, Esq.
 Cleary Gottlieb Steen & Hamilton
 One Liberty Plaza
 New York, New York 10006-1470

          Re: In Re Application of Benjamin Steinmetz for an Order to Take Discovery from
              Vale S.A., Vale Americas Inc., Rio Tinto plc, and Rio Tinto Limited pursuant to
              28 U.S.C. Section 1782, Case No. 20-mc-212-AJN (S.D.N.Y.)

 Dear Counsel:

        We write on behalf of Applicant Benjamin Steinmetz (“Mr. Steinmetz”) in response to
your letter of May 27, 2020, in relation to the above-referenced proceeding.
        At your request we previously provided you with transcripts and audio recordings of the
six conversations that Dr. Avi Yanus describes and excerpts in his declaration, even though our
client was and is under no obligation to provide you with any such materials. Our client does not
intend to share other recordings/materials from the investigation at this time but might choose to
do so later.
       In our letter of May 26, 2020, we requested that you and your clients, Vale S.A. and Vale
Americas Inc., preserve certain categories of documents. Please confirm by close of business
tomorrow, May 29, 2020, that you and your clients will comply with our request.


                                                             Sincerely,

                                                              /s/ Josef M. Klazen
                                                              Josef M. Klazen
                                                              +1 212 488 1216

                                                              Michael S. Kim
                                                              +1 212 488 1201

                                                              Robin Rathmell
                                                              +1 202 664 1941

 AMERICAS (NEW YORK, BUENOS AIRES, CHICAGO, DELAWARE, MIAMI, SAN FRANCISCO, SÃO PAULO, WASHINGTON DC)
  ASIA-PACIFIC (HONG KONG, SEOUL, SHANGHAI), EMEA (LONDON, TEL AVIV), OFFSHORE (BVI, CAYMAN ISLANDS)

            KOBRE & KIM REFERS TO KOBRE & KIM LLP,   A   NEW YORK LIMITED LIABILITY PARTNERSHIP.
